         Case 1:04-cr-00603-AJN Document 246 Filed 07/29/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/29/21

  United States of America,

                 –v–
                                                                    04-cr-603 (AJN)
  Juan Garcia,
                                                                        ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Garcia’s letter requesting appointment of counsel. Dkt.

No. 245. Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the

Court, the Court hereby appoints Michael Tremonte to represent Mr. Garcia in connection with

his pending motions under 18 U.S.C. § 3582(c)(1)(A) and § 3582(c)(2). Within three weeks of

this Order, Mr. Tremonte shall meet and confer with the Government and the parties shall jointly

propose a briefing schedule.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Garcia.

This resolves Dkt. No. 245.

       SO ORDERED.


Dated: July 29, 2021
       New York, New York
                                                 __________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
